

116 HR 7258 IH: Water for Public Health Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7258IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Levin of Michigan (for himself, Ms. Tlaib, Ms. Stevens, Mr. Kildee, Ms. Slotkin, Mrs. Lawrence, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to ensure that the Federal Emergency Management Agency provides access to potable water for individuals during a public health emergency.1.Short titleThis Act may be cited as the Water for Public Health Act. 2.Access to waterThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended:(1)in section 403 by adding at the end the following:(e)Access to water and sanitation in a public health emergency(1)In generalExcept as provided in paragraph (2), during an emergency period (as defined in section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1))), the President, acting through the Administrator of the Federal Emergency Management Agency, may—(A)through the use of Federal departments, agencies, and instrumentalities provide every individual access to potable water and basic sanitation; and(B)make grants to States, local governments, Indian tribal governments, and owners or operators of private nonprofit facilities to assist in carrying out subparagraph (A), which may include—(i)installation of mobile water stations;(ii)installation of handwashing facilities;(iii)distribution or delivery of emergency bottled water and personal and home sanitization products;(iv)reconnection of water utility service, regardless of when such service was discontinued or for what reason; and(v)moratorium on water utility shutoffs.(2)State and local government contracts or reimbursementThe Administrator shall also provide reimbursement to a State, local government, or Indian tribal government that provided services described in paragraph (1) during the emergency period.; and(2)in section 502 by adding at the end the following:(d)Access to water and sanitation in a public health emergency(1)In generalExcept as provided in paragraph (2), during an emergency period (as defined in section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1))), the President, acting through the Administrator of the Federal Emergency Management Agency may—(A)through the use of Federal departments, agencies, and instrumentalities provide every individual access to potable water and basic sanitation; and(B)make grants to States, local governments, Indian tribal governments, and owners or operators of private nonprofit facilities to assist in carrying out subparagraph (A), which may include—(i)installation of mobile water stations;(ii)installation of handwashing facilities;(iii)distribution or delivery of emergency bottled water and personal and home sanitization products;(iv)reconnection of water utility service, regardless of when such service was discontinued or for what reason; and(v)moratorium on water utility shutoffs.(2)State and local government contracts or reimbursementThe Administrator shall also provide reimbursement to a State, local government, or Indian tribal government that provided services described in paragraph (1) during the emergency period..